Exhibit 10.1.6 Great Plains Energy Incorporated (Great Plains Energy) Long-Term Incentive Plan Awards Standards and Performance Criteria Effective as of January 1, 2009 Objective The purpose of the Great Plains Energy Long-Term Incentive Plan (“Plan”) is to encourage executives and other key employees to acquire a proprietary and vested interest in the growth and performance of Great Plains Energy (GPE); to generate an increased incentive to enhance the value of the Company for the benefit of its customers and shareholders; and to aid in the attraction and retention of the qualified individuals upon whom Great Plains Energy’s success largely depends.The Plan provides competitive incentives for the achievement of increased shareholder value over a multi-year period. Eligible employees include executives and other key employees of Great Plains Energy and Kansas City Power & Light (KCP&L) (“participants”), as approved by the Compensation and Development Committee (“Committee”) of the Board of Directors. Purpose The Plan provides for the Committee to make awards under the Plan, and to administer the Plan for, and on behalf of, the Board of Directors.This document sets out certain standards adopted by the Committee in determining the forms of awards, the terms (including performance criteria) of awards, and other administrative matters within the Committee’s authority under the Plan. Target Awards Award levels will be approved by the Committee and set forth as a percentage of the participant’s base salary at target.Percentages will vary based on level of responsibility, market data, and internal comparisons.Awards will generally, but not always, be granted 50% in time-based restricted stock with the number of shares determined at the date of grant based upon the GPE stock price (Fair Market Value).The remaining 50% of the target grant will be made in performance shares, with the number of performance shares also determined by the Fair Market Value at the date of grant. Performance Criteria The performance share criteria, weightings, and percentage payouts for the performance share awards are listed in Appendix A. Performance criteria are fixed for the duration of the performance period and will only be changed upon the approval of the Committee. Payment and Awards Time-based restricted stock will be payable in shares of GPE common stock unless otherwise determined by the Committee.Dividends accrued on the shares will be reinvested during the period under the Company’s Dividend Reinvestment and Direct Stock Purchase Plan (DRIP) and will also be paid in stock at the end of the period.During the period, the restricted stock will be issued in the name of the participant; consequently, the participant will have the right to vote the restricted stock during the period. Performance shares, as determined by the performance against the performance criteria at the end of the period, will be paid in shares of GPE common stock unless otherwise determined by the Committee.Dividend equivalent units over the performance period will be figured on the final number of shares earned and will be paid in cash. Approved awards will be payable by Great Plains Energy to each participant as soon as practicable after the end of the performance period and after the Committee has certified the performance against the performance criteria. In the event a participant ceases employment, please refer to the Long-Term Incentive Plan document for treatment of outstanding grants. The company will, to the full extent permitted by law, have the discretion based on the particular facts and circumstances to require that each participant reimburse the Company for all or any portion of any awards if and to the extent the awards reflected the achievement of financial results that were subsequently the subject of a restatement, or the achievement of other objectives that were subsequently found to be inaccurately measured , and a lower award would have occurred based upon the restated financial results or inaccurately measured objectives.The Company may, in its discretion, (i) seek repayment from the participants; (ii) reduce the amount that would otherwise be payable to the participants under current or future awards; (iii) withhold future equity grants or salary increases; (iv) pursue other available legal remedies; or (v) any combination of these actions. The Company may take such actions against any participant, whether or not such participant engaged in any misconduct or was otherwise at fault with respect to such restatement or inaccurate measurement.
